Order entered November 23, 2015




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-15-00521-CV

                          ALFRED HENDRICKS SR., Appellant

                                                V.

                          DALLAS COUNTY, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-13-30828

                                            ORDER
       We GRANT appellant’s November 16, 2015 motion to withdraw appellant’s motion to

dismiss and appellant’s motion to retain case on the docket. We ORDER appellant’s brief be

filed no later than December 17, 2015. Appellant is cautioned that no further extensions may be

granted absent exigent circumstances.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE